Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIBAZAKI et al. (JP2016177540, hereinafter SHIBAZAKI) in view of SANEMASA (JP 2014183640, hereinafter SANEMASA).
As per claims 1, 9 and 10, SHIBAZAKI discloses a management device comprising: 
an acquirer configured to acquire information indicating remaining energy amounts of vehicles parked in a parking lot (SHIBAZAKI, discloses a parking management system comprising a plurality of vehicles, the parking management system provides charging power to the vehicles and in the case of power failure receives power from the parked vehicles to perform operations of the parking management system, See Fig.3, Item#60 and Par.60, discloses “when the power supply receiving device 7 receives the data of the total electric energy of the secondary battery 27 from the vehicle 26 while receiving power from the vehicle 26, has the total electric energy of the secondary battery 27 reached a predetermined lower limit value”, in other words the power supply measuring unit receives the state of charge of each battery which is connected to the power supply receiving device 7 of the parking management system 1 and determines if the battery has a reached a lower limit state of charge); 
a determiner configured to determine a remaining energy amount of a vehicle parked in the parking lot (See Fig.3, Item#50, discloses a CPU in the power receiver which receives battery data and determines the state of charge of the battery), SHIBAZAKI also discloses ensuring that each vehicle has a minimum state of charge that is capable of moving the vehicle to the nearest charging facility (See Par.61). However, SHIBAZAKI does not disclose that a sum of the acquired remaining energy amounts is equal to or greater than a predetermined value; and a replenisher configured to replenish energy of the parked vehicle based on the remaining energy amount determined by the determiner.
SANEMASA discloses a power system comprising a battery and a determiner to determine the remaining energy amount of the battery and that a sum of the acquired remaining energy amounts is equal to or greater than a predetermined value; and a replenisher configured to replenish energy of the parked vehicle based on the remaining energy amount determined by the determiner (Par.2, discloses a system comprising a battery wherein the system ensures that ta battery minimum capacity is charged to the battery to ensure that in the case of power failure the battery is able to provide the needed power to perform device functions  Par.10, discloses “The remaining amount detection unit detects the remaining amount of the storage battery”,  and that the remaining power setting is set based on the power consumption of the device and the length of the power failure and that battery charging is controlled such that “The storage battery is charged when the remaining amount of the storage battery detected by the remaining amount detection unit is smaller than the remaining amount of the storage battery set by the amount setting unit”).
SHIBAZAKI and SANEMASA are analogous art since they both deal with systems utilizing batteries as emergency power supply.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SHIBAZAKI with that of SANEMASA by ensuring that the sum of remaining energy amount of the vehicles is a predetermined value and replenishing the batteries to reach that predetermined value for the benefit of ensuring the continued functioning of the parking lot management system in the case of power failure.

As per claim 2, SHIBAZAKI and SANEMASA disclose the management device according to claim 1 as discussed above, wherein the predetermined value is a value with which the management device is able to operate by supplying energy from the vehicle parked in the parking lot to the management device when the management device guides the vehicle parked in the parking lot in a state in which supply power from a power system is stopped (See SHIBAZAKI, Par.10, discloses the battery provides power to the parking lot management device so that it continues to function by controlling the gates to allow the vehicles to leave even in the instance when power failure occurs, SANEMSA, Par.10, discloses the battery charge amount controlled to be an amount that is capable of to allow the device of performing its functions in the case of power failure. The combination would yield an invention where the vehicle batteries in SHIBAZAKI which provide power to the parking lot management in case of power failure are controlled such that their remaining capacity is an amount capable of performing functions such that vehicles are able to leave).

As per claim 3, SHIBAZAKI and SANEMASA disclose the management device according to claim 1 as discussed above, wherein the predetermined value is a value with which each of the vehicles parked in the parking lot is able to exit the parking lot and travel when energy related to the predetermined value is distributed among the vehicles parked in the parking lot (See SHIBAZAKI, Par.61, discloses “…lower limit is set for each vehicle type, and at least enough power is left in the secondary battery 27 of the vehicle 26 so that the vehicle 26 can go to the nearest power supply facility several kilometers away after leaving the parking lot 2”).

As per claim 4, SHIBAZAKI and SANEMASA disclose the management device according to claim 1 as discussed above, wherein the determiner determines the predetermined value based on the number of vehicles parked in the parking lot (See SANEMASA, Par.10, discloses the predetermined value is determined based on the power consumption and the length of failure, SANEMASA discloses a single battery for providing the needed power, however one of ordinary skill in the art would divide the total needed power over the available batteries such that each battery is ensured to have that minimum charge amount for the benefit of reducing the charge requirement for each vehicle battery).

As per claim 5, SHIBAZAKI and SANEMASA disclose the management device according to claim 1 as discussed above, further comprising: a controller configured to control a charging and discharging device based on the remaining energy amount determined by the determiner, wherein the charging and discharging device is connected to the power system and is able to receive and transmit power to and from the vehicles parked in the parking lot (See SHIBAZAKI, Par.27, discloses the parking management system 1 supplies electric power to a vehicle 26 and in the case of power failure receives power from the battery 27 of the vehicle 26 to perform function of the parking management system).

As per claim 6, SHIBAZAKI and SANEMASA disclose the management device according to claim 5 as discussed above, wherein the controller controls the charging and discharging device such that power with which a battery of a first vehicle is charged is acquired when the supply of the power from the power system is stopped, and wherein the management device performs a process of guiding the vehicles parked in the parking lot and causing the vehicles to exit using the acquired power (SHIBAZAKI, Par.27, discloses the parking lot management charges the vehicles battery when power is present and receives power from the vehicle in the case of power failure, Par.61, further discloses “…lower limit is set for each vehicle type, and at least enough power is left in the secondary battery 27 of the vehicle 26 so that the vehicle 26 can go to the nearest power supply facility several kilometers away after leaving the parking lot 2”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of SHIBAZAKI and SANEMASA such that the power received from one vehicle is distributed to other vehicles such that each vehicle has the minimum amount of power needed to reach a charging station.

As per claim 8, SHIBAZAKI and SANEMASA disclose the management device according to claim 6 as discussed above, wherein the determiner determines the first vehicle in order from a vehicle with a longer parking time (See SHIBAZAKI, Par.41, discloses the vehicle priority is determined based on power supply time, the vehicle parked the longest is the vehicle with the longest power supply time).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIBAZAKI in view of SANEMASA and in further view of MOMOSE et al. (US 2013/0184882 A1, hereinafter MOMOSE).
As per claim 7, SHIBAZAKI and SANEMASA disclose the management device according to claim 5 as discussed above, however SHIBAZAKI and SANEMASA do not disclose wherein the controller controls the charging and discharging device such that a battery of a second vehicle is charged with power with which a battery of a first vehicle is charged when the supply of the power from the power system is stopped.
MOMOSE discloses a power supply and demand leveling system wherein the controller controls the charging and discharging device such that a battery of a second vehicle is charged with power with which a battery of a first vehicle is charged when the supply of the power from the power system is stopped (See Par.49 discloses “If an electricity balance in each of the electricity consumers 2 is not achieved simply by the charge/discharge control of the battery 17, the excess electricity is supplied from the electricity consumer 2 whose voltage tends to increase through the electricity utility 1 to the electricity consumer 2 whose voltage tends to decrease”).
SHIBAZAKI, SANEMASA and MOMOSE are analogous art since they all deal with systems utilizing batteries as emergency power supply.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SHIBAZAKI and SANEMASA with that of MOMOSE by transferring excess power from one vehicle battery to another for the benefit of ensuring that each vehicle has a minimum amount of power needed to reach a charging station (See SHIBAZAKI, Par.61, discloses “…lower limit is set for each vehicle type, and at least enough power is left in the secondary battery 27 of the vehicle 26 so that the vehicle 26 can go to the nearest power supply facility several kilometers away after leaving the parking lot 2”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859     

/EDWARD TSO/            Primary Examiner, Art Unit 2859